Exhibit 10.3

PINNACLE ENTERTAINMENT, INC.

STOCK OPTION GRANT NOTICE

(2005 Equity and Performance Incentive Plan)

Pinnacle Entertainment, Inc. (the “Company”), pursuant to its 2005 Equity and
Performance Incentive Plan (the “Plan”), hereby grants to Optionee the option to
purchase the number of shares of the Company’s common stock set forth below (the
“Option”). This Option is subject to all of the terms and conditions set forth
in this Grant Notice, the attached Stock Option Agreement, the Employment
Agreement between the Optionee and the Company, and the Plan (a copy of which
has been made available to you), all of which are incorporated herein in their
entirety.

 

Optionee:

   Anthony M. Sanfilippo

Date of Grant:

   August 18, 2014

Number of Shares of Common Stock:      

   50,000

Exercise Price Per Share:

   $23.59

Term of Option:

   August 18, 2024

Vesting Dates:

   August 18, 2018 and August 18, 2019

Type of Option:

   NQSO

 

- 1 -



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (together with the above grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), and the individual (the “Optionee”) set forth on
the Grant Notice.

A. Pursuant to the Pinnacle Entertainment, Inc. 2005 Equity and Performance
Incentive Plan (the “Plan”), the Compensation Committee (the “Committee”) has
determined that it is to the advantage and best interest of the Company to grant
to the Optionee an option (the “Option”) to purchase the number of shares of the
common stock of the Company (the “Shares” or the “Option Shares”) set forth on
the Grant Notice, at the exercise price per Share set forth on the Grant Notice,
and in all respects subject to the terms, definitions and provisions of the
Plan, which is incorporated herein by reference, and the Optionee’s employment
agreement (the “Employment Agreement”).

B. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings ascribed to them in the Employment Agreement or as set
forth in the Plan. In the event of a conflict, the terms of the Employment
Agreement shall control the interpretation of the meaning of the defined terms
used in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:

1. Acceptance of Agreement. Optionee has reviewed the Plan and this Agreement,
and all provisions of the Plan and Agreement. By electronically accepting this
Option according to the instructions provided by the Company’s designated
broker, Optionee agrees that this electronic contract contains Optionee’s
electronic signature, which Optionee has executed with the intent to sign this
Agreement, and that this Option is granted under and governed by the terms and
conditions of the Plan and this Agreement. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
on questions relating to the Plan and this Agreement.

2. Grant and Terms of Stock Option.

2.1 Grant of Option. Pursuant to the Grant Notice and this Agreement, the
Company has granted to the Optionee the right and option to purchase all or any
part of the number of Shares set forth on the Grant Notice at a purchase price
per Share equal to the exercise price per Share set forth on the Grant Notice.
If the Grant Notice indicates (under “Type of Option”) that this Option is an
“NQSO”, then this Option is intended by the Company and the Optionee to be a
Nonqualified Stock Option.

2.2 Vesting and Term of Option. Subject to the provisions of the Plan, the
Employment Agreement, and the other provisions of this Agreement, this Option
shall vest and become exercisable in two equal installments on August 18, 2018
(25,000 Shares) and August 18, 2019 (25,000 Shares). Except as otherwise
provided below in this Section 2.2, the Option shall expire on the last day of
the Term of Option (set forth on the Grant Notice) (The “Term”).

2.2.1 If Optionee’s employment terminates for a reason specified in
Section 6.5.2 of the Employment Agreement and the conditions in Section 6.9 of
the Employment Agreement are satisfied, any unvested portion of such Option that
would have become vested and exercisable during the eighteen month period
following the date of the termination of employment shall vest on the later of
(a) the same date such portion the Option would have vested, as set forth in the
Grant Notice had Optionee remained employed through such date, and (b) as
applicable, either (i) the date the release described in Section 6.9 of the
Employment Agreement becomes irrevocable or (ii) if the Company fails to deliver
the release described in Section 6.9 of the Employment Agreement to Optionee
within 14 days after the date Optionee’s employment terminates, the date 14 days
after the date Optionee’s employment terminates. In addition, the portion of
this Option that (x) is vested and exercisable as of the date of termination or
(y) vests pursuant to the preceding sentence following the date of termination
shall be exercisable until (and shall terminate and be cancelled on) the earlier
of (I) the expiration of the Term and (II) two

 

- 2 -



--------------------------------------------------------------------------------

years after termination of Optionee’s employment, except as otherwise provided
in the Employment Agreement. The portion of the Option that is not vested as of
the date of termination (and does not become vested pursuant to this
Section 2.2.1) shall be cancelled and terminated as of the date of such
termination and shall no longer be exercisable as to the Shares subject to that
portion of the Option.

2.2.2 If Optionee’s employment terminates for a reason specified in
Section 6.5.3 or Section 6.5.4 of the Employment Agreement and, if applicable,
the conditions in Section 6.9 of the Employment Agreement are satisfied, any
unvested portion of the Option shall immediately become 100% vested and
exercisable (a) in the case of a termination due to death pursuant to
Section 6.5.3, upon the date of termination, and (b) in the case of a
termination pursuant to Section 6.5.3 (other than due to death) or
Section 6.5.4, as applicable, either (i) on the date the release described in
Section 6.9 of the Employment Agreement becomes irrevocable or (ii) if the
Company fails to deliver the release described in Section 6.9 of the Employment
Agreement to Optionee within 14 days after the date Optionee’s employment
terminates, on the date 14 days after the date Optionee’s employment terminates,
and the Option shall be exercisable until (and shall terminate and be cancelled
on) the earlier of (I) the expiration of the Term and (II) two years after
termination of Optionee’s employment, except as otherwise provided in the
Employment Agreement.

2.2.3 If Optionee’s employment is terminated by Optionee without Good Reason (as
defined in the Employment Agreement), the portion of this Option that is vested
and exercisable as of the date of termination shall be exercisable until (and
shall terminate and be cancelled on) the earlier of (a) the expiration of the
Term, and (b) eighteen (18) months after termination, except as otherwise
provided in the Employment Agreement. The portion of the Option that is not
vested as of the date of termination shall be cancelled and terminated as of the
date of such termination and shall no longer be exercisable as to the Shares
subject to that portion of the Option.

2.2.4 If Optionee’s employment is terminated by the Company with Cause (as
defined in the Employment Agreement), the portion of this Option that is vested
and exercisable as of the date of termination shall be exercisable until (and
shall terminate and be cancelled on) the earlier of (a) the expiration of the
Term, or (b) thirty (30) days after termination, except as otherwise provided in
the Employment Agreement. The portion of the Option that is not vested as of the
date of termination shall be cancelled and terminated as of the date of such
termination and shall no longer be exercisable as to the Shares subject to that
portion of the Option.

3. Method of Exercise.

3.1 Delivery of Notice of Exercise. This Option shall be exercisable by delivery
of instructions, which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as may be required by the Company pursuant
to the provisions of the Plan. Exercise of the shares shall be performed by
online execution of exercise through the designated broker’s internet tool, or
delivery of verbal instruction to the designated broker’s customer service agent
if so permitted by the designated broker, together with such information as the
broker shall require to complete the transaction; or a combination thereof. The
Option shall be deemed to be exercised no earlier than receipt by the designated
broker of such exercise instructions accompanied by the aggregate exercise
price. This Option may not be exercised for a fraction of a Share.

3.2 Restrictions on Exercise. No Shares will be issued pursuant to the exercise
of this Option unless and until there shall have been full compliance with all
applicable requirements of the Securities Act of 1933, as amended (whether by
registration or satisfaction of exemption conditions), all applicable listing
requirements of any national securities exchange or other market system on which
the Common Stock is then listed and all applicable requirements of any
Applicable Laws and of any regulatory bodies having jurisdiction over such
issuance. As a condition to the exercise of this Option, the Company may require
the Optionee to make any representation and warranty to the Company as may be
necessary or appropriate, in the judgment of the Committee, to comply with any
Applicable Law.

3.3 Method of Payment. Payment of the exercise price shall be made in full at
the time of exercise (a) in cash or by certified check or bank check or wire
transfer of immediately available funds, (b) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value) that have been owned for a period of at least six months (or such other
period to avoid accounting charges against the Company’s

 

- 3 -



--------------------------------------------------------------------------------

earnings), (c) by delivery of the exercise instructions together with any other
documentation as the designated broker (and Optionee’s broker, if applicable)
require(s) to effect an exercise of the Option and delivery to the Company of
the sale or other proceeds (as permitted by Applicable Law) required to pay the
exercise price, (d) by such other method as the Committee may permit, or (e) any
combination of any of the foregoing. In addition, the Committee may impose such
other conditions in connection with the delivery of shares of Common Stock in
satisfaction of the exercise price as it deems appropriate in its sole
discretion.

3.4 No Rights as a Stockholder. Until the stock certificate evidencing shares of
Common Stock issued upon exercise of this Option is issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Shares, notwithstanding the
exercise of the Option.

4. Non-Transferability of Option. Except as provided below, this Option may not
be sold, assigned transferred, pledged or otherwise encumbered other than by
will or by the laws of descent or distribution or to a beneficiary designated
pursuant to the Plan, and may be exercised during the lifetime of Optionee only
by Optionee or the Optionee’s guardian or legal representative. Subject to all
of the other terms and conditions of this Agreement, following the death of
Optionee, this Option may be exercised by Optionee’s beneficiary or other person
entitled to exercise this Option in the event of Optionee’s death under the
Plan. Notwithstanding the first sentence of this Section 4, if this Option is a
Nonqualified Stock Option, this Option may be assigned, in whole or in part,
during the Optionee’s lifetime to one or more Family Members of the Optionee.
Rights under the assigned portion may be exercised by the Family Member(s) who
acquire a proprietary interest in such Option pursuant to the assignment. The
terms applicable to the assigned portion shall be the same as those in effect
for the Option immediately before such assignment and shall be set forth in such
documents issued to the assignee as the Committee deems appropriate.

5. Restrictions; Restrictive Legends. Ownership and transfer of Shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions (including, without limitation,
ownership and transfer restrictions imposed by applicable gaming laws) contained
in, the Company’s Certificate of Incorporation, as amended from time to time,
restrictions imposed by Applicable Laws and restrictions set forth or referenced
in legends imprinted on certificates representing such Shares.

6. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Committee may,
in the exercise of its sole discretion, declare that this Option will terminate
as of a date fixed by the Committee and give the Optionee the right to exercise
this Option prior to such date as to all or any part of the optioned stock,
including shares as to which this Option would not otherwise be exercisable.

7. General.

7.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

7.2 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Optionee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Option and the parties hereto shall act in
all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.

7.3 No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Optionee or contract for the Optionee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Optionee or cease
contracting for the Optionee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Optionee and the Company or any of its
subsidiaries.

 

- 4 -



--------------------------------------------------------------------------------

7.4 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for shares of Common Stock as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Option Shares on or with respect to which
such other capital stock was distributed.

7.5 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

7.6 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

7.7 No Assignment. Except as otherwise provided in this Agreement, the Optionee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

7.8 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

7.9 Equitable Relief. The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

7.10 Arbitration.

7.10.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 7.10 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.

7.10.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Optionee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

7.10.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the

 

- 5 -



--------------------------------------------------------------------------------

above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgement if the matter
had been pursued in court litigation. In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.

7.10.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Optionee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

7.10.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

7.11 Withholding Taxes. The Company has the right to take whatever steps the
Company deems necessary or appropriate to comply with all applicable federal,
state, local, and employment tax withholding requirements, and the Company’s
obligations to deliver shares of Common Stock upon the exercise of this Option
will be conditioned upon compliance with all such withholding tax requirements.
Without limiting the generality of the foregoing, upon the exercise of this
Option, the Company will have the right to withhold taxes from any other
compensation or other amounts which it may owe to the Optionee, or to require
the Optionee to pay to the Company the amount of any taxes which the Company may
be required to withhold with respect to the shares issued on such exercise.
Without limiting the generality of the foregoing, the Committee in its
discretion may authorize the Optionee to satisfy all or part of any withholding
tax liability by (a) having the Company withhold from the shares of Common Stock
which would otherwise be issued on the exercise of an Option that number of
shares having a Fair Market Value, as of the date the withholding tax liability
arises, equal to or less than the amount of the Company’s withholding tax
liability, or (b) by delivering to the Company previously-owned and unencumbered
shares of the Common Stock having a Fair Market Value, as of the date the
withholding tax liability arises, equal to or less than the amount of the
Company’s withholding tax liability.

7.12 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

7.13 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

7.14 Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Option granted under the Plan, future options that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Optionee’s consent to
participate in the Plan by electronic means. Optionee hereby

 

- 6 -



--------------------------------------------------------------------------------

consents to receive such documents delivered electronically or to retrieve such
documents furnished electronically, as applicable, and agrees to participate in
the Plan through any online or electronic system established and maintained by
the Company or another third party designated by the Company.

7.15 Data Privacy. Optionee agrees that all of Optionee’s information that is
described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Optionee’s participation in the Plan.

7.16 Acknowledgments of Optionee. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Grant Notice, the Plan, the Employment Agreement and Agreement and, by
accepting the Notice of Grant, acknowledges and agrees to all of the provisions
of the Grant Notice, the Plan and this Agreement.

7.17 Complete Agreement. The Grant Notice, this Agreement, the Employment
Agreement and the Plan constitute the parties’ entire agreement with respect to
the subject matter hereof and supersede all agreements, representations,
warranties, statements, promises and understandings, whether oral or written,
with respect to the subject matter hereof.

7.18 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

 

- 7 -